Citation Nr: 0001154	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Evaluation of left knee disability, currently rated as 10 
percent disabling.

3.  Evaluation of low back strain with left sciatica, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1998 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claim of service connection for 
a foot disorder, but granted service connection for post-
operative residuals of left knee arthroscopic surgery and low 
back strain with left sciatica.  A 10 percent rating was 
assigned to each, effective from October 1, 1997.  

The Board notes that, by a January 1999 rating decision, 
service connection for De Quervain's disease of the right 
wrist was granted.  By a March 1999 statement, the veteran 
expressed her desire to have the rating increased for this 
disability.  Consequently, this claim is referred to the RO 
for appropriate action.


REMAND

Initially, the Board notes that the veteran testified at a 
personal hearing in June 1999 that there were United States 
Army National Guard medical records pertinent to her claims 
on appeal that had not been associated with the record.  A 
review of the record on appeal reveals that, while the RO had 
attempted on at least one occasion to obtain such records, 
only one record--an August 1997 annual examination report, 
was received by the RO.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1999).  Given the likelihood that there are 
additional service department records that might affect the 
adjudication of the appeal, especially ones created during 
the pendency of this appeal, the Board finds that further 
action to obtain such medical records is appropriate.  

As for the rating claims, the Board notes that the veteran's 
left knee disability has been evaluated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the 
tibia and fibula).  However, the RO, in a subsequently 
prepared statement of the case, provided the veteran with the 
laws and regulations governing ratings on account of 
cartilage impairment, limitation of motion and instability, 
as well as tibia and fibula impairment.  Such action suggests 
that consideration under various provisions of the rating 
criteria for evaluating knee disability is appropriate, 
including consideration of limitation of motion.  In 
addition, the veteran's low back strain was evaluated by the 
RO as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain), but the service-
connected disability also contemplates left sciatica.  Given 
the manner in which these disabilities has been evaluated, 
the Board finds that consideration must now be given to the 
degree of any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.); 
VAOPGCPREC 36-97 (Dec. 12, 1997) (because injury to the 
sciatic nerve may cause limitation of motion, consideration 
of 38 C.F.R. §§ 4.40, 4.45 must be undertaken when such a 
disability is service connected).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in July 1998, the veteran's complaints of 
chronic left knee pain and low back pain were noted.  
Additionally, clinical findings relative to her left knee and 
low back were made.  Specifically, the examiner reported that 
the left knee had 0 to 125 degrees of motion.  Her motion was 
stopped by pain, and she was unable to squat due to pain.  
The veteran was also diagnosed with chronic knee pain.  
However, there was no swelling or ligament laxity.  
Similarly, clinical findings relative to her low back were 
made.  The examiner reported that range of motion studies 
revealed that forward flexion was to 60 degrees and was quite 
painful, backward extension was to 30 degrees and caused low 
back pain, left lateral bending was to 20 degrees with 
considerable low back pain, right lateral bending was to 30 
degrees with slight low back pain, left rotation was to 35 
degrees and quite painful, and right rotation was to 35 
degrees with no pain.  However, no deformity or muscle spasm 
was seen.

Significantly, no attempt was made to express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, her functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, she must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, because the 
service-connected low back disability is ratable on loss of 
motion, and because the service-connected left knee 
disability appears to contemplate more problems than those 
addressed in Diagnostic Code 5262, a remand is required to 
ascertain the degree of functional impairment caused by each.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 
23-97 (July 1, 1997) (separate ratings may be assigned for 
instability and loss of motion when rating knee disability).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The RO should contact both the 
Adjutant General for West Virginia and 
the veteran's unit--HAC, 1st and 150th 
Armored Cavalry, Bluefield, West 
Virginia, 24701, to obtain any available 
medical records.  The RO must memorialize 
all actions taken by it to obtain such 
records. 

3.  The veteran should be scheduled for a 
VA orthopedic and neurologic evaluations.  
The examiner should review the claims 
file, examine the veteran, and provide 
findings that take into account all 
functional impairments due to her 
service-connected left knee disability 
and low back disability, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the left knee  and 
low back should be equated with 
additional loss in range of motion due to 
these factors and, for the back, 
additional criteria as enumerated in 
Diagnostic Codes 5293, 5295.  See DeLuca, 
supra.  The examiner should state whether 
the veteran has subluxation or lateral 
instability of her left knee as a result 
of service-connected disability.  If so, 
the examiner should state whether it is 
severe, moderate, or slight.  
Additionally, the examiner should also 
indicate whether any left knee post-
operative scarring is in any manner 
symptomatic, and if so, to what degree.  

4.  The RO should then review the claims 
on appeal.  Particular consideration 
should be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.73 (1999) and the precepts of DeLuca, 
supra, Esteban, supra, and Fenderson v. 
West, 12 Vet. App. 119 (1999) (when an 
appeal has been taken from an original 
award, consideration must be given to 
"staged" ratings).  If the service 
connection claim is found to be well 
grounded, the RO should undertake any 
additional development deemed appropriate 
in accordance with the duty to assist.  
If any action taken remains adverse to 
the veteran, a supplemental statement of 
the case (SSOC) should be issued.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


